4. Cooperation between committees (amendment of Rule 47) (vote)
- Report: Corbett
- Before the vote on Amendment 3:
(DE) Mr President, the issue here is the adoption without a vote of an amendment from the committee asked for an opinion. It is generally understood to be clear that the adoption of an amendment from a committee whose opinion is sought can be automatic only when that amendment falls under the exclusive competence of that committee. The word 'exclusive' is missing in this instance. For the sake of greater precision, I have agreed with the rapporteur that the term 'exclusive competences' be added to this sentence.
rapporteur. - Mr President, as rapporteur I can accept the oral amendment.
(The oral amendment was accepted)